20-2076
     Vides v. Garland
                                                                              BIA
                                                                       Mulligan, IJ
                                                                      A213 119 468
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RAYMOND J. LOHIER, JR.,
 9            MYRNA PÉREZ,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   RENEN VIDES, AKA RENEN OSIEL
15   VIDES CASTRO,
16            Petitioner,
17
18                      v.                                  20-2076
19                                                          NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                    Sharon Katz, Luca Marzorati,
26                                      Davis Polk & Wardell LLP, New
27                                      York, NY.
28
 1   FOR RESPONDENT:            Brian Boynton, Acting Deputy
 2                              Assistant Attorney General;
 3                              Anthony P. Nicastro, Assistant
 4                              Director; Kristen H. Blosser,
 5                              Trial Attorney, Office of
 6                              Immigration Litigation, United
 7                              States Department of Justice,
 8                              Washington, DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner    Renen   Vides,   a   native   and   citizen   of

14   Guatemala, seeks review of a June 2, 2020, decision of the

15   BIA affirming a November 20, 2019, decision of an Immigration

16   Judge (“IJ”) denying his application for relief under the

17   Convention Against Torture (“CAT”).      In re Renen Vides, No.

18   A 213 119 468 (B.I.A. June 2, 2020), aff’g No. A 213 119 468

19   (Immig. Ct. N.Y. City Nov. 20, 2019).    We assume the parties’

20   familiarity with the underlying facts and procedural history. 1

21       We have considered both the IJ’s and the BIA’s opinions.

22   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

23   Cir. 2006).      We review factual findings for substantial



         1 We commend counsel for both parties for their excellent
     briefs in this matter.
                                    2
1    evidence and questions of law de novo.          See Yanqin Weng v.

2    Holder, 562 F.3d 510, 513 (2d Cir. 2009).             “The agency’s

3    ‘findings   of   fact   are   conclusive    unless   any   reasonable

4    adjudicator would be compelled to conclude to the contrary.’”

5    Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020) (quoting 8

6    U.S.C. § 1252(b)(4)(B)).      “A determination of what will occur

7    in the future and the degree of likelihood of the occurrence

8    has been regularly regarded as fact-finding . . . .”          Hui Lin

9    Huang v. Holder, 677 F.3d 130, 134 (2d Cir. 2012).

10       A CAT applicant has the burden to show that he will “more

11   likely than not” be tortured “by, or at the instigation of,

12   or with the consent or acquiescence of, a public official .

13   . . or other person acting in an official capacity.”         8 C.F.R.

14   §§ 1208.16(c)(2), 1208.18(a)(1).           In assessing whether an

15   applicant has satisfied his burden of proof, the agency

16   considers all evidence relevant to the possibility of future

17   torture, including evidence that the applicant has suffered

18   torture in the past, “[e]vidence that the applicant could

19   relocate to a part of the country of removal where he . . .

20   is not likely to be tortured, . . . [e]vidence of gross,

21   flagrant or mass violations of human rights within the country


                                       3
 1   of removal, . . . and . . . [o]ther relevant information

 2   regarding conditions in the country of removal.”     8 C.F.R.

 3   § 1208.16(c)(3).   “An alien will never be able to show that

 4   he faces a more likely than not chance of torture if one link

 5   in the chain cannot be shown to be more likely than not to

 6   occur.   It is the likelihood of all necessary events coming

 7   together that must more likely than not lead to torture, and

 8   a chain of events cannot be more likely than its least likely

 9   link.”   Savchuck v. Mukasey, 518 F.3d 119, 123 (2d Cir. 2008)

10   (quoting In re J-F-F-, 23 I. & N. Dec. 912, 918 n.4 (A.G.

11   2006)) (alteration omitted).

12       We find no error in the agency’s conclusion that Vides

13   failed to establish that it was “more likely than not” that

14   MS-13 would find and torture him in Guatemala.     He alleged

15   that he had a fight while detained, after which another

16   detainee, who he believed was an MS-13 member, told him that

17   he could make one phone call and have him killed.     To show

18   that “each link in the chain” of torture by MS-13 was more

19   likely than not to occur, Vides had to show that gang members

20   in the United States would contact MS-13 in Guatemala, and

21   that MS-13 in Guatemala would seek to torture or kill him,


                                    4
 1   and that they would be able to locate him.         Id.      The record

 2   does not compel such a conclusion, particularly as there was

 3   only the one incident in the United States and Vides testified

 4   that he had “no idea” where he might live in Guatemala.            See

 5   Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005)

 6   (“In the absence of solid support in the record” a fear of

 7   future persecution “is speculative at best.”).           Vides mainly

 8   contends that an expert corroborated that MS-13 has the

 9   connections to order hits and members “have long memories,”

10   and that the U.S. government shares deportee information with

11   the Guatemalan government such that MS-13 could access that

12   information through corrupt officials.        Although the expert

13   concluded that MS-13 would likely find and kill Vides, he did

14   not give examples of anyone killed in a similar situation—

15   i.e., after one altercation with an MS-13 member in the United

16   States—except for one murder in El Salvador, not Guatemala,

17   that Vides himself reported to the expert.        Id.; see Mu-Xing

18   Wang v. Ashcroft, 320 F.3d 130, 144 (2d Cir. 2003) (requiring

19   evidence that “someone in [applicant’s] particular alleged

20   circumstances   is   more   likely   than   not   to   be    tortured”

21   (emphasis omitted)).


                                     5
 1       Finally, Vides’s reliance on Manning v. Barr, 954 F.3d

 2   477 (2d Cir. 2020) and Ojo v. Garland, 25 F.4th 152 (2d Cir.

 3   2022) is misplaced.    In contrast to the single threat Vides

 4   received   following   a   fight,       Manning   testified   against   a

 5   notorious Jamaican criminal, received numerous death threats

 6   while incarcerated, and had evidence that his adversaries

 7   would know of his release and removal because he was related

 8   to the individual he had testified against.           See Manning, 954

 9   F.3d at 485–86.   Moreover, in contrast to Ojo, the IJ stated

10   that he considered all the evidence and the BIA concluded

11   that the IJ did not err in giving less weight to expert

12   opinion than to other evidence.            See Ojo, 25 F.4th at 169–

13   70; see also Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

14   Cir. 2008) (holding that agency need not “expressly parse or

15   refute on the record each individual argument or piece of

16   evidence offered by the petitioner” (internal quotation marks

17   omitted)).

18       Vides’s failure to show that he would more likely than

19   not be tortured is dispositive of his CAT claim, so we do not

20   reach the agency’s alternative finding that he failed to

21   establish that Guatemalan authorities would acquiesce to his


                                         6
 1   torture.    INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a

 2   general rule courts and agencies are not required to make

 3   findings on issues the decision of which is unnecessary to

 4   the results they reach.”).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.    All pending motions and applications are DENIED and

 7   stays VACATED.

 8                                FOR THE COURT:
 9                                Catherine O’Hagan Wolfe,
10                                Clerk of Court




                                    7